                                                                       FILED IR CLERK'S OFFICE
                                                                             u.s.o.c. Atlanta     :
                                                                                                 ...•
                                                                                                  'i
                     UNlTED STATES DISTRICT COURT                          FEB .O 0 2019          ..
                                                                                                . c

                     NORTHERN DISTRICT OF GEORGIA

SONYA BARGE &                )
W.SOLOMON BARGE, JR.         )                CIVIL ACTION NO.:
                             )
      Plaintiffs             )                  1 :t 9-CV-059 6
                             )                In Regard:
v.                           )                Bankruptcy Case no.: 18-53903-wlh
                             )                Chapter 7
WILMINGTON SAVINGS FUND )                     Filed: March 6, 2018
SOCIETY, FSB, AS TRUSTEE FOR)                 Clayton County
UPLAND MORTGAGE LOAN         )                Superior Court
TRUST A c/o CARRINGTON       )                Case No.:
MORTGAGE SERVICES, LLC       )                Magistrate Court NO.:2019CM02027
MERSCORP HOLDINGS, INC. d/b/a)                Henry County
MORTGAGE ELECTRONIC          )                Superior Court
REGISTRATION SYSTEMS, INC. )                  Case No.:
DITECH FINANCIAL             )                Magistrate Court
successor by merger to       )                Case. No.: 2019-587CD
GREENTREE SERVICING, INC., )
RESICAP FUND 1, LLC, WRI     )
PROPERTY MANAGEMENT, LLC )
FEDERAL NATIONAL             )
MORTGAGE ASSOCIATION         )
RESICAP FUND 1, LLC., WRI    )
PROPERTY MANAGEMENT, LLC. )
                             )
      Defendants             )

                 COMPLAINT FOR WRIT OF MANDAMUS

                            Purpose of this Complaint

      The single purpose of the this complaint is to compel the 11 th Circuit District

Court of Appeals to hear an appeal of the Plaintiff homeowners who wrongfully

lost title to their homes through wrongful foreclosure although their homes were


                                          1
under bankruptcy protection. The parties were divorced and Sonya Martin Barge

remained in the Henry County property while her ex-husband moved into the

Clayton County property. During the period of financial, emotional and legal

adjustment Sonya Martin Barge filed for Chapter 7 Bankruptcy protection. The

attorney for the Ms. Barge's affirmed the Plaintiffs' mortgages however the banks

refused to respond to repeated requests for affirmation and modification from the

attorney. The homeowners also contacted the respective banks and the banks

refused to modify their loans or accept payment and through the course of

deception and a gross abuse of process and fraud the respective banks wrongfully

foreclosed on their respective homes before the homeowners' motion to reopen the

chapter 7 for cause could be heard on January 17, 2019. At the hearing, the

bankruptcy court claimed its hands were tied because of the bank's actions; they

foreclosed on the Henry County residence although they were aware the motion to

reinstate bankruptcy protection was pending. In addition, the Plaintiffs filed

Complaints for wrongful foreclosures which were mishandled out of confusion.

Plaintiffs' requests for injunctions were also denied. The homes were sold to

innocent purchasers for value and dispossessory proceedings are pending           ill


Clayton County and Henry County Magistrate Courts.

      In light of the foregoing, Plaintiffs respectfully ask this honorable court to

void, vacate and reverse the foreclosures and command each bank to return title to


                                         2
these homeowners and begin to accept payment forthwith as the Plaintiffs have

been ready willing and able to pay their respective mortgages.

                                 JURISDICTION

The federal district courts have original and exclusive jurisdiction over all cases

arising under the bankruptcy code pursuant to 28 U.S.C. § 1334(a).

                                RELIEF SOUGHT

Petitioners W. Solomon Barge, Jr. and Sonya Martin Barge ("Barge") respectfully

request that the Court grant this petition for a writ of mandamus and direct the

Superior court to (i) promptly rule on Motion to Void, vacate and reverse the

foreclosures of the Petitioners residences ("Vacate Foreclosures Motion") and

allow the Bankruptcy court to reconsider Barge's Motion to Reinstate Chapter 7

Bankruptcy Protection and Reaffirm both mortgages ("Motion to Reinstate and

Reaffirm") and (ii) stay the Clayton County and Henry County magistrate court

eviction cases and appeals pending in the respective Superior Courts on the

Barge's motions, including any subsequent petition for a writ of mandamus.

                              ISSUES PRESENTED

(1) Whether this Court should direct the Bankruptcy court to rule on Barge's

motion to reinstate and reaffirm both mortgages to prevent prejudice to Barge and

should require the resolution of the motion to void vacate and reverse the wrongful




                                          3
foreclosures of the petitioner's homes which have been afforded bankruptcy

protection before further litigation proceeds on the merits.

(2) Whether this Court should direct the Superior and Magistrate courts of Clayton

and Henry County to stay litigation pending final resolution of Barge's pending

motions, including disposition of any subsequent petition for a writ of mandamus.

                            STATEMENT OF FACTS

Petitioner filed for Chapter 7 bankruptcy protection and clearly communicated her

intentions to her attorney that she wanted to keep both homes and begin to pay the

respective mortgages. Instead, the banks refused to communicate with the attorney,

refused to cooperate with the homeowners and wrongfully foreclosed on each

property. The homes were sold to innocent purchasers for value who have filed

notices of eviction in Clayton County and Henry County Magistrate Court.

Petitioners respectfully ask this court to enjoin the evictions and all related court

proceedings, Order the lower courts and the Defendants to stay all proceedings

pending completion of the issues before this court. Plaintiffs' legal rights have

clearly been denied. Upon completion of the Barges' Chapter 7 Bankruptcy the

Defendants had a clear legal duty to reaffirm the Plaintiffs' mortgages instead of

refusing to accept monies or modify the mortgages and instead fraudulently

foreclosed on the Plaintiffs' properties. The Plaintiffs seek the writ of mandamus

as this is the only available adequate remedy. The Barges' have attached copies of


                                          4
all the bankruptcy proceedings, proof of communications with her attorney that it

was her desire to reaffirm the mortgages, complaints, motions and proof that

evictions are currently pending in Clayton and Henry County.

                                 Prayer for Relief

The court should direct the Superior Court to vacate, declare void and reverse each

foreclosure and direct the Bankruptcy Court to reinstate Petitioners' bankruptcy

protection, order each bank to modify the Barge's mortgages and accept monies

from the parties forthwith. Rule 1 of the Federal Rules of Civil Procedure dictates

that courts should administer the Federal Rules "to secure the just, speedy, and

inexpensive determination of every action and proceeding."

This 5th day of February, 2019




  .   om
      0          ,Jr.
2827 Appaloosa Run
                                                     s~~
                                                     1484 Granby Lane
Ellenwood, Georgia 30294                             Locust Grove, Georgia 30248




                                         5
                         CERTIFICATE OF SERVICE

I certify that I served a copy of the Petition for Writ of Mandamus with Appendix

in Support on February 5, 2019 on each of the following Defendants via first class

mail with adequate postage:

Gregory A. Wallach
Attorney for Federal National Mortgage Association
Fifteen Piedmont Center
3575 Piedmont Road NE,
Suite 500
Atlanta, Ga 30305

Burris Law Firm
Lisa Alvelo, Esq.
Attorney for RESICAP FUND 1, LLC.
WRI PROPERTY MANAGEMENT, LLC
2727 Paces Ferry Rd
Bldg: 2 Ste 1770
Atlanta, GA. 30339

This 5th day of February, 2019




W. Solomon Barge, Jr.
2827 Appaloosa Run
                                                   son~~!~
                                                   1484 Granby Lane
Ellenwood, Georgia 30294                           Locust Grove, Georgia 30248




                                         6
®        Fannie Mae
                                                                                      Property address!
                                                                                      Direccion de la propiedad:    1484   Granby Lane, Locust Grove, GA                 30248


Knowing Your Options                                                                  Conozca               SUS       opciones
Notice to occupants                                                                   Notificacion para ocupantes
This property is now owned by Fannie Mae. This property may be listed for             Esta propiedad ahora pertenece a Fannie Mae. Esta propiedad podre ser anunciada y
sale at auction withi~ 30 days of posting this notice. Until this property is sold,   vendida en subasta dentro de los 30 dias posteriores a la publicaci6n de este anuncio. EI
the real estate agent listed below has been hired to manage this property.            agente de bienes rarces que se menciona a continuaci6n ha sido contratado para que se
Please immediately contact the real estate agent below to discuss options that        encargue de la administraci6n de esta propiedad hasta el momento de su venta. Contacte
may be available to you, including the options below.                                 de inmediato al agente de bienes rarces que se menciona a continuaci6n si desea buscar
                                                                                      las opciones que pueden estar disponibles para usted, incluidas las que se enumeran abajo.
IMPORTANT: Your rights may be affected. You may be protected by the
Protecting Tenants at Foreclosure Act of 2009 or other applicable law. If             IMPORTANTE: Sus derechos podren verse afectados. Usted podre contar con la protecci6n
you have questions regarding your rights, you should seek the advice of an            de la Ley de Protecci6n de Arrendatarios en Ejecuci6n Hipotecaria (Protecting Tenants at
attorney - find attorneys in your area at www.findlegalhelp.org.                      Foreclosure Act) de 2009 u otras leyes aplicables. Si tiene preguntas sobre sus derechos,
                                                                                      debe buscar el asesoramiento de un abogado. Encuentre abogados en su area en
Q)   Option 1: Relocate with assistance                                               www.findlegalhelp.org.
     You may be eligible for financial assistance/monetary funds to assist
     with moving.                                                                     Q)   Opcion 1: Reubicacion con asistencia
                                                                                           Es posible que sea elegible para recibir asistencia financiera/fondos monetarios
Q)   Option 2: Rent this property                                                          para ayudarle con la mudanza.
     You may be able to start renting or continue renting this property.
                                                                                      Q)   Opcion 2: Alquiler de esta propiedad
If you are interested in either Option, please immediately contact the real
                                                                                           Es posible que pueda empezar a alquilar   0   continuar alquilando esta propiedad.
estate agent below so Fannie Mae can review your case.
                                                                                      Si Ie interesa alguna de esas opciones, comunfquese de inmediato con el agente de
                                                                                      bienes raices que se menciona a continuaci6n para que Fannie Mae evaille su caso.



   Agent Contact Information / Informacion de contacto del agente
                                      Name / Nombre:      Christie Arnold

          Company Name / Nombre de la compania:           HR Heritage Realty, Inc.
                                                                                                                                         If you have concerns regarding the agent,
       Company Address / Direcci6n de la compania:        717 W     Solomon Street, Griffin    30223                                     please call Fannie Mae at 800-232-6643.
                   Office Phone / Telefono de oficina:    404-867 -9013
                                                                                                                                         Si tiene inquietudes acerca del agente,
                        Cell Phone / Teletono celLilar:   1404-867-9013                                                                  com uniquese can Fannie Mae lIamando
                           E-mail/Correoelectr6nico:christie.homes@yahoo.com                                                             al 800-232-6643 .

     Date Notice Posted / Fecha de publicacion de la
                                        notificaci6n:            /-0' jq
KYO September 2018 Revised
© 2018 Fannie Mae. Trademarks of Fannie Mae .                                                                                                                                      ®
                                                                                                                                                                                   I"."H"""
1/16/2019                        ,..,/'3.5         'EMA~~ Motion for Relief Hearing

            Gmail                                                                           Sonya Barge <sonyambarge@gmail.com>



  Motion for Relief Hearing
  6 messages

  Terri Anderson <tanderson@flemingbk.com>                                                                   Wed, Jul 25, 2018 at 6:09 PM
  To: sonyambarge@gmail.eom
  Ce: Terri Anderson <tanderson@f1emingbk.eom>

    Hello.

    This email to inform you that you will not need to attend the hearing tomorrow as you
    have surrendered your home in your chapter 7 filing.

    Should have any questions re: the Motion for Relief.

    Terri Anderson
    Operations Manager/Paralegal
    T. Fleming & Associates, LLC
    4751 Best Road
    Suite 180
    College Park, GA 30337
    Phone: 770.220.7220
    Fax: 770.220.7221
    tanderson@flemingbk.com

    (Attention Please:: C. Golden & Fleming is now T. Fleming & Associates, LLC . All correspondence sent to the
    tanderson@cgtfbk.com domain ,will continue to be forwarded to our new email domain (for a limited time),
    to tanderson@flemingbk.com. All existing business information is stated above. Please make the necessa!Y, changes
    for y"our communication needs.)


  Sonya Barge <sonyambarge@gmail.com>                                                                        Wed, Jul25, 2018 at 6:10 PM
  To: Terri Anderson <tanderson@fJemingbk.com>
  Cc: Terri Anderson <tanderson@flemingbk.eom>

    Greetings Teri,

    I am actually having second thoughts on surrendering my home. I would like to reaffirm my home.
    [Quoted text hidden]



  Sonya Barge <sonyambarge@gmail.eom>                                                                        Wed, Jul 25, 2018 at 6:13 PM
  To: mwilliams@flemingbk.com
  Bee: sonyambarge@gmail.eom

    See below.

    Sent from my iPhone

    Sonya M. Barge
    Associate Broker
    PalmerHouse Properties
    2911 Piedmont Rd. NE
    Suite B
    Atlanta, GA 30305
    M.404.660.4111
    E. sonyambarge@gmail.eom
https:llmail,google.comlmail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A 16070020171 04254296&simpl=msg-f''103A 16070020171   1/3
1/16/2019                                                       Gmail - Motion for Relief Hearing

    W. www.sonyabarge.com


    Begin forwarded message:


            From: Terri Anderson <tanderson@flemingbk.com>
            Date: July 25, 2018 at 6:09:08 PM EDT
            To: sonyambarge@gmail. com
            Cc: Terri Anderson <tanderson@flem ingbk.com>
            Subject: Motion for Relief Hearing


    [Quoted text hidden]



  Terri Anderson <tanderson@flemingbk.com>                                                                  Wed, Ju125, 2018 at 6:15 PM
  To: Sonya Barge <sonyambarge@gmail.com>
  Cc: Terri Anderson <tanderson@flemingbk.com>

    please call the office now on my cell phone. 404.980.2811 your vm was full on your cell
    phone.

    Terri

    Terri Anderson
    Operations Manager/Paralegal
    T. Fleming & Associates, LLC
    4751 Best Road
    Suite 180
    College Park, GA 30337
    Phone: 770.220.7220
    Fax: 770.220.7221
    tanderson@flemingbk.com

    (Attention Please: : C. Golden & Fleming is now T. Fleming & Associates, LLC . All correspondence sent to the
    tanderson@cgtfbk.com domain ,will continue to be forwarded to our new email domain (for a limited time),
    to tanderson@flemingbk.com. All existing business information is stated above. Please make the necessarY.. changes
    for y"our communication needs.)

    [Quoted text hidden]



  Sonya Barge <sonyambarge@gmail.com>                                                                       Wed, Ju125, 2018 at 6:18 PM
  To: Terri Anderson <tanderson@flemingbk.com>
  Bcc: sonyambarge@gmail.com

    Teri,

    I am not in a position to talk for another 15 mins or so. I can give you a call in 15-20 mins.

    Sent from my iPhone

    Sonya M. Barge
    Associate Broker
    PalmerHouse Properties
    2911 Piedmont Rd. NE
    Suite B
    Atlanta, GA 30305
    M.404.660.4111
    E. sonyambarge@gmail. com
    W. www.sonyabarge.com


https:llmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A 16070020171 04254296&simpl=msg-f%3A 16070020171...   2/3
1/16/2019                                                         Gmail - Motion for Relief Hearing

    [Quoted text hiddenl



  Terri Anderson <tanderson@fiemingbk.com>                                                                    Wed, Jul 25, 2018 at 6:23 PM
  To: Sonya Barge <sonyambarge@gmaiI.com>

    Sure. Attorney Fleming needs to speak to you immediately regarding your request.


    Terri Anderson
    Operations Manager/Paralegal
    T. Fleming & Associates, LLC
    4751 Best Road
    Suite 180
    College Park, GA 30337
    Phone: 770.220.7220
    Fax: 770.220.7221
    tanderson@flemingbk.com

    (Attention Please:: C. Golden & Fleming is now T. Fleming & Associates, LLC. All correspondence sent to the
    tanderson@cgtfbk.com domain , will continue to be forwarded to our new email domain (for a limited time),
    to tanderson@flemingbk.com. All existing business information is stated above. Please make the necessarY.. changes
    for y'our communication needs.)

    [Quoted text hidden)




https:llmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-fOIo3A 16070020171 042S4296&Simpl=msg-f%3A 16070020171 ...   3/3
                                                                                                                 fiemingbk.com
             I . FLEMING                                                                                           770.220.7220
                                                                                    Serving the Following Counties
          & \ SSOCIATES, LLC                 Fulton : Oekalb : Clayton: Fayelle : Cobb : Gwinnetl : Hall : Floyd: Pauldi ng : Douglas: Henry
           5l.ttorneys at Law           Rockdale: Cherokee : Newton : Carroll: Cow eta: Haralson : Heard : Meriwether : Spalding: Troup




july 30, 2018

To: Ditech Financial Lie
Attn: Bankruptcy Dept.
332 Minnesota St Ste 610
Saint Paul, MN 55101

                      ATTORNEY CONSENT FOR DEBTOR TO DISCUSS
                  LOSS MITIGATION OPTIONS WITH MORTGAGE COMPANY

       RE: Sonya Barge
       Creditor: Diteeh Financial Lie
       Account Number: 5110052588209
       Bankruptcy Case No: 18-53903

To Whom It May Concern:

        In my capacity as counsel for the above-referenced Debtor in the above-referenced
bankruptcy case, I hereby authorize Diteeh Financial LIe., by its agents, to communicate directly
with the Debtor, with such communications restricted to the subject maner of a workout or loss
mitigation alternative with respect to the above-referenced account number.

        In authorizing the same, it is understood that Ditech Financial LIc. shall not communicate
with the Debtor on any other issue that is not out Iined above.


CONSENTED To By:




Printed Name: Talitha S. Fleming
Attorney Bar No : 101022


Debtor can be reached at the following number: (404) 660-4111.
Gr- Money Management
         INTERNATIONAL
         A Nonprofit Community Service Organization    I   Member of the National Foundation for Credit Counseling   I   Accredited by the Council on Accreditation




                                                                                                      August 1, 2018
                                                                                                      RE: Client # 34724585-1



             SONYA BARGE
             1484 GRANBY LANE
             LOCUST GROVE , GA 30248




             Dear SONYA BARGE,

             Thank you for contacting us about your financial concerns. During your counseling session, we reviewed
             your current income, living expenses, assets and liabilities to help evaluate your financial situation.

             Based on the information that you provided, we have created a customized budget and action plan for you.
             Enclosed is a copy for your review. It contains the recommendations and options discussed during your
             counseling session.

             Thank you for chOOSing Money Management International. If your circumstances change or you have
             additional needs, please contact us at 888.845.5669. Counselors are available 24 hours a day, 7 days a
             week to assist you.

             Sincerely,


             Money Management International
             Phone: 888.845.5669 I Fax: 888.845.0501




14141 Southwest freeway, Suite 1000   I   Sugar Land, Texas 77478                                                                          MoneyManagement.org
Client name: Sonya Barge
Client number: 34724585-1                                                                                Date: 08/01/2018



Financial Action Plan
         Based on your budget assessment and the items we discussed in your counseling session, the following
         is an action plan to help you better manage your finances.

         Causes of Financial Hardship:
              •   Divorce/Separation
              •   Reduced income

         Client Goals:
              •   Get finances back on track
              •   Retain home

         Recommendations:
              •   Fannie Mae Flex Modification

         Suggested Action Plan:
              •   Contact Ditech and send in the authorization letter.
              •   Talk to Ditech about applying for the loan modification and confirm how your income would be
                  documented.
              •   Contact HomeSafe Georgia to determine if and when you could apply for that program.
              •   Save as much as possible.
              •   We discussed obtaining W-2 employment if possible because that consistent income would be
                  easier to document.
              •   If the loan modification and HomeSafe Georgia options are denied, short selling the home
                  would be the remaining option to avoid foreclosure.
              •   Georgia: Please visit http://www.mkdesktop.com/PDF/GA.pdfto review your state foreclosure
                  timeline.
              •   Seek additional employment. See www.moneyskills.org for more information.
              •   Pay your priorities first.
              •   Gather documents for the Hardship Packet to give to lender - Hardship letter, last 2 years tax
                  returns, last 2 months bank statements, last 2 months pay check stubs
              •   Respond to all correspondence received from lender
              •   Keep in contact with mortgage lender every 7-14 days
              •   Refer to: Information about Fannie Mae loan options - www.knowyouroptions.com
              •   Refer to: Detailed information about Fannie Mae loan options - www.fanniemae.com
              •   Refer to: Provides financial assistance to qualified home owners towards the mortgage -
                  HomeSafe Georgia - 877-519-4443 - www.homesafegeorgia.com




Money Management International                                                                                     Page 2 of 10
Client name: Sonya Barge
Client number: 34724585-1                                                                                                   Date: 08/01/2018



Budget Assessment
        Reviewing your expenses is the first step in creating and sticking with a budget. Below is the budget we
        discussed in your counseling session. It's smart to revisit your budget each month and adjust expenses
        and income as needed . This will help you determine where your money is going, make smart financial
        choices, and cut back on unnecessary spending.




                                    me
         Unemployment Compensation                                 $0.00            $0.00
         Military Pension                                          $0.00            $0.00
         Company Pension                                           $0.00            $0.00
         Social Security Disability                                $0.00            $0.00
         Social Security                                           $0.00            $0.00
         Disability                                                $0.00            $0.00
         TANF                                                      $0.00            $0.00
         Other Income (1)                                          $0.00            $0.00
         Other Income (2)                                          $0.00            $0.00
         Pension/Retirement Income                                 $0.00            $0.00

         Total household income                                 $2,400.00       $2,400.00
                    Monthly living expenses                I     Total      I     Total      I                   Comments
         Fixed Expenses
         Mortgage *                                             $2,672.00       $2 ,672.00       PITI
         Rent                                                       $0.00            $0.00
         2nd/3rd Mortgage/Land                                      $0.00            $0.00
         Homeowner's Insurance                                      $0.00            $0.00
         Renter's Insurance                                         $0.00            $0.00
         Condo/Association Fees *                                  $75.00           $75.00
         Car Payment(s)                                             $0.00            $0.00
         Debt payment                                      --       $0.00            $0.00
         Student Loans                                              $0.00            $0.00
         Other Fixed Expenses (1)                                   $0.00            $0.00
         Fixed Expenses Total                                   $2,747.00       $2,747.00
         Variable Expenses
         Groceries/Household Supplies                            $500.00         $500.00
         Food Away From Home                                     $300.00         $300.00
         Electric                                                $130.00         $130.00
         Gas/Oil (Heating)                                        $50.00          $50.00
         WaterlTrash Collection                                   $75.00          $75.00         $60/$15
         Telephone/Cell Phone/Pager                              $150.00         $150.00
         Internet
                                                   -             $150.00         $150.00         TV & Internet
                                                   ~


         Gasoline/Public & Other Transportation                  $130.00         $130.00         $30 week
                                                    -
         Parking FeeslTolls                                        $0.00           $0.00
         Car Insurance
                                                  -               $87.00          $87.00
                                                      -
         Clothing/Shoes                                            $0.00           $0.00
         Hair/Nails/Beauty Supplies/Personal Care      -         $100.00         $100.00
         Laundry/Dry Cleaning
                                                      -            $0.00           $0.00
         Medication/Glasses
                                                      -            $0.00           $0.00
                                                           '­




Money Management International                                                                                                    Page 3 of 10
Client name: Sonya Barge
Client number: 34724585-1                                                                                                       Date: 08/01/2018



Your Budget Assessment (Continued)

         Child Care                                                   $0.00          $0.00
         Child Support/Alimony Payment                                $0.00          $0.00
         Medical/Life Insurance                                       $0.00          $0.00
         Church/Charity                                               $0.00          $0.00
         School Tuition                                             $417.00        $417.00     $5,000 year
         School Tuition                                              $75.00         $75.00
         Pet Care                                                     $0.00          $0.00
         Other Family Expenses                                        $0.00          $0.00
         Cable TVNideo Rental                                         $0.00          $0.00
         Entertainment/Lessons/Hobbies                                $0.00          $0.00



                       ses
         Home Maintenance/Repairs
         Car Maintenance/Repairs
         Vehicle Licenses/Inspections
         Doctor/Dentist/Orthodontist
         Other Periodic Expenses (1)
         Non Payroll Deducted Savings




               'Note: You are responsible for paying the secured and/or unsecured debts indicated by an asterisk ('J. These payments are
               not included in the revised Debt Management Plan calculations.




                                                                  Budget Summary
                                                                                                 Current         Proposed
                           Total Income                                                          $2,400.00        $2,400.00
                           Total Expenses                                                        $4,911.00        $4,911.00
                           Net After Expenses                                                   -$2,511.00       -$2,511.00
                           Total Debt Payment                                                        $0.00            $0.00
                           Surplus/Deficit                                                      -$2,511.00       -$2,511.00
                           SurpluslDeficit Percent                                               -104.62%         -104.62%



                                                                    Balance Sheet
                           Total Assets                                                                                   $0
                           Total Liabilities                                                                              $0
                           Net Worth                                                                                      $0



         Note: This budget worksheet is a representation of the information shared during your session. Please contact MMI if there are any
         changes to the information above. MMI will not be held responsible for the continued accuracy of this budget:




Money Management International                                                                                                           Page 4 of 10
Client name: Sonya Barge
Client number: 34724585-1                                                                                     Date: 08/01/2018



Verbal Agreement of Services
         Housing Counseling Agreement of Services

            1.    Money Management International, Inc. (MMI) is a nonprofit agency. Today, I will counsel you
                  on your financial options, including housing, and provide you with an action plan. During
                  our counseling session, I may suggest that you consider using other MMI services and offer
                  community or housing referrals. You are under no obligation to learn more about these services
                  and referrals or engage them. If debt management is recommended for you alternative debt
                  management service providers may be found by visiting the National Foundation for Credit
                  Counseling website at www.nfcc.org. Your session will not be affected if you choose not to follow
                  my suggestions.
            2.    Our counseling services are confidential, but your call may be monitored or recorded to ensure
                  the highest level of quality. Additionally, our services are monitored for compliance and research
                  purposes, and those findings are also kept confidential to protect your privacy. MMI's privacy
                  notice is available on our Web site, which is moneymanagement.org.
            3.    In order to provide free debt counseling, we accept contributions from the community, including
                  creditors. We may seek a fee for specific housing counseling programs. If you are unable
                  to afford this fee , in accordance with our Fee Waiver policy, you will not be denied services
                  including counseling or a certificate.
            4.    I am not an attorney and cannot give legal advice. For legal or tax advice, including bankruptcy,
                  you need to contact other professionals.
            5.    To better understand your financial situation, MMI will obtain an internal credit report that does
                  not appear as a consumer inquiry on your credit record . This credit report will be kept confidential
                  and will only be used for legitimate business purposes under the Fair Credit Reporting Act.
            6.    If MMI provides you with housing counseling services, we are required to provide some of your
                  individual personal information to the U.S. Department of Housing and Urban Development and
                  other third parties responsible for oversight of MMl's use of federal, state, local and other grants.
                  These organizations will also be allowed to review files for monitoring and compliance purposes,
                  and to conduct follow-up with clients related to program evaluation . The personal data collected
                  is protected by the Privacy Act. These third parties must demonstrate that they have systems in
                  place to protect against wrongful disclosure.
            7.    As part of our session today we may contact your servicer and provide them with documentation
                  of our counseling session . Despite our best efforts, we cannot guarantee any mortgage
                  outcomes as a result of counseling .
            8.    By providing us with your mother's maiden name you will authorize us to provide counseling for
                  you.




Money Management International                                                                                        Page 5 of 10
Client name: Sonya Barge
Client number: 34724585-1                                                                                 Date: 08/01/2018


Consumer Credit File Rights Information

        MMI does not sell credit reports. However, you should know that when reviewing your credit report,
        something MMI recommends, you have a right to dispute inaccurate information in your report by
        contacting the credit bureau directly. However, neither you nor any "credit repair" company or "credit
        repair" organization has the right to have accurate, current, and verifiable information removed from your
        credit report. The credit bureau must remove accurate, negative information from your report only if it is
        over seven years old. Bankruptcy information can be reported for 10 years.

        You have a right to obtain a copy of your credit report from a credit bureau. You may be charged
        a reasonable fee. There is no fee, however, if you have been turned down for credit, employment,
        insurance, or a rental dwelling within the preceding 60 days because of information in your credit report.
        The credit bureau must provide someone to help you interpret the information in your credit file. You
        are entitled to receive a free copy of your credit report if you are unemployed and intend to apply for
        employment in the next 60 days, if you are a recipient of public welfare assistance, or if you have reason
        to believe that there is inaccurate information in your credit report due to fraud.

        You have a right to sue a "credit repair" organization that violates the Credit Repair Organization Act
        (CROA). This law prohibits deceptive practices by credit repair organizations. As a tax-exempt nonprofit,
        MMI is exempt from CROA, and, as a matter of practice, MMI does not offer credit repair services. You
        have the right to cancel your contract with any credit repair organization for any reason within three
        business days from the date you signed it.

        Credit bureaus are required to follow reasonable procedures to ensure that the information they report
        is accurate. However, mistakes may occur. You may, on your own, notify a credit bureau in writing that
        you dispute the accuracy of information in your credit file. The credit bureau must then reinvestigate and
        modify or remove inaccurate or incomplete information. The credit bureau may not charge any fee for this
        service. Any pertinent information and copies of all documents you have concerning an error should be
        given to the credit bureau.

        If the credit bureau's reinvestigation does not resolve the dispute to your satisfaction, you may send
        a brief statement to the credit bureau, to be kept in your file, explaining why you think the record is
        inaccurate. The credit bureau must include a summary of your statement about disputed information with
        any report it issues about you.

        The Federal Trade Commission regulates credit bureaus and credit repair organizations. For more
        information contact: The Public Reference Branch, Federal Trade Commission, washington, DC 20580.




Money Management International                                                                                      Page 6 of 10
Client name: Sonya Barge
Client number: 34724585-1                                                                                        Date: 08/01/2018


Your Rights and Responsibilities

         You have rights and responsibilities when you enter into any kind of contractual agreement, for example
         a Debt Management Plan (DMP). We are here to help you payoff your debt, with the understanding that
         you're committed to do your part as well.

         As a client, you have the right
         •    To receive prompt and appropriate counseling services via telephone or in-person.
         •    To be treated with dignity and respect in a confidential, professional manner.
         •    To receive a comprehensive assessment of your financial situation .
         •    To receive periodic statements of your account activity.
         •    To have convenient access by phone, automated voice response system, and Web to your creditor
              account and deposit information maintained by MMI.
         •    To have your available funds responsibly processed and promptly disbursed.
         •    To receive quality service from our support team for the duration of your DMP.
         •    To receive educational materials on relevant financial topics through the MMI website, branch
              locations, and/or Success newsletter.
         •    To receive a summary of your rights and responsibilities.
         •    To review your file in the presence of MMI staff members during regular business hours and to place
              a statement in your file if you choose.
         •    To express dissatisfaction through the Problem Resolution Process.
         •    To discontinue the relationship with our agency at any time, in writing , allowing a   3~-day   close out
              period.


         As a client, you need
         •    To take an active role in your DMP by promptly responding to correspondence, email or calls from
              MMI and notifying MMI of any creditor correspondence.
         •    To review all statements sent to you by your creditors and by MMI, and to promptly report problems,
              fees, and/or discrepancies.
         •    To work actively with MMI to verify the status of creditor proposals and to resolve any that are
              rejected .
         •    To make deposits in full and on time each month using an authorized deposit method .
         •    To notify MMI promptly if you are not receiving concessions from your creditors.
         •    To refrain from using credit, without consulting a counselor, until current debts are paid in full .
         •    To increase the amount of your DMP deposit in order to repay debts in less time.
         •    To change your due date with your creditors to a date approximately 15 days after your due date with
              MMI to ensure that your payments are received on time.
         •    To update MMI with current balances from your creditor statements at least every three months.




Money Management International                                                                                            Page 7 of 10
Client name: Sonya Barge
Client number: 34724585-1                                                                                   Date: 08/01/2018


Problem Resolution Process

        We are committed to providing you with high-quality, professional services. We understand that,
        occasionally, problems may arise with your plan, and we are confident that our support team will work
        with you to resolve these problems. If you are not satisfied with the service provided or if you wish to
        share a concern with a manager, we ask you to follow these steps:

         •   Telephone: Contact your support counselor first. If you wish to speak to a service manager or
             director, call 888.845.5669, press Option 0, and ask the company operator to connect you to the
             manager or director who can assist you with your account. If not available immediately, the manager/
             director will respond to you within two (2) business days, and will continue to work with you until your
             issue is resolved.
         •    Email: Send an email to concerns@moneymanagement.org.
         •    In Writing:
                    MMI
                    Attn: Client Concerns
                    14141 Southwest Freeway
                    Suite 1000
                    Sugar Land, TX 77478-3494




Money Management International                                                                                     Page 8 of 10
    FACTS                   WHAT DOES MONEY MANAGEMENT INTERNATIONAL, INC.                                                            Money Management
                                                                                                                                      INTERNATIONAL
                            (MMI) DO WITH YOUR PERSONAL INFORMATION?
                                                                                                                                      Improving lives through financial education.




    Why?                    Financial organizations choose how they share your personal information. Federal law gives consumers the right to limit some but
                            not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. please read
                            this notice carefully to understand what we do.



                            The types of personal information we collect and share depend on the product or service you seek from us. This information can
                            include:
                              • Social Security number                                  • Asset and liability information, including mortgage information
                              • Employment information                                  • Medical debt information
                              • Credit card or other debt information                   • Credit history and credit scores
                              • Income and expense information
                            When you are no longer our client, we continue to share your information as described in this notice.



    How?                    All financial organizations need to share their clients' personal information in order to provide the services requested by their
                            clients. In the section below, we list the reasons financial organizations can share their clients' personal information; the reasons
                            MMI chooses to share; and whether you can limit this sharing.



    Reasons we can share your personal information                                                                        Does MMI                       (an you limit
                   ., .                                                                                                   share?                         this sharing?
     .. <   ii.;~ :r. : '
"

    For our everyday business purposes ­                                                                                 Yes                             No
    such as to process your transactions, maintain your account(s), and respond to court orders and legal
    investigations

    For our marketing purposes ­                                                                                         Yes                            Yes
    to offer our products and services to you

    For joint marketing with other financial organizations ­                                                             Yes                            Yes
    organizations that help consumers with financial problems

    For our affiliates' everyday business purposes ­                                                                     Yes                            Yes
    information about your creditworthiness

    For our affiliates to market to you                                                                                  Yes                            Yes
                                                                                                                               ..::
    For nonaffiliates to market to you                                                                                   Yes                            Yes



                            call toll-free 888.845.5669 or email your request to Privacy@MoneyManagement.org. If you are a new customer, we can begin
                            sharing your information 30 days from the date we sent this notice. When you are no longer our customer, we continue to share
                            your information as described in this notice. However, you can contact us at any time to limit our sharing.




    Who are we?

    Who is                  This privacy notice is being provided by MMI and its related organizations, Money Management International of Massachusetts and
    providing               Mapping Your Future.
    this notice?
                                                                                                                                                                11_1035d   I 06-15
What we do

How does                     To protect your personal information from unauthorized access and use, we use security measures that comply with federal
MMI protect                  law. These measures include computer safeguards and secured files and buildings.
my personal                  Also, MMI only allows employees, authorized service providers and other parties as required or permitted by law to access
                             your information.
information?

How does MMI                 We collect your personal information, for example, when you:
coUect my personal             • seek budget and debt counseling, bankruptcy               •     give us your employment and financial information,
information?                        counseling and education, housing counseling                 including information about your income and debts
                                    services or contact us for other information           •     provide us your mortgage information
                               • give us your contact information                          •     request assistance with a lender's loan modification
                               • seek advice about your debt, including your                     process
                                    mortgage                                               •     provide us information on our web site
                             We also may collect your personal information from others, such   as credit bureaus, unsecured creditors, mortgage servicers,
                             and other companies.

Why can't I limit all        MMI needs this information and the ability to share it so that we can help you. If you were able to limit us fully from sharing
sharing?                     this information, we would be unable to offer you the assistance you are requesting from us.
                             Federal law gives you the right to limit only:
                                • sharing for affiliates' everyday business purposes - information about your creditworthiness
                                • affiliates from using your information to market to you
                                • sharing for nonaffiliates to market to you
                             State laws and individual companies may give you additional rights to limit sharing.

What if I hold an            Your choice will apply to everyone on your account.
account jointly with
someone else?


Definitions

Affiliates                   Companies related by common ownership or control. They can be financial and nonfinancial companies.
                               • Money Management International of Massachusetts is an affiliate of MMI.
                               • Mapping Your Future is an affiliate of MMI.

Nonaffiliates                Companies not related by common ownership or control. They can be financial and nonfinancial companies.
                               •  Nonaffiliates we share with can include Homeownership Preservation Foundation.



Joint marketing              A formal agreement between nonaffiliated financial companies that together market financial products or services to you.
                               •   Our joint marketing partners may include other nonprofit organizations and trade groups for our service sector.


Other important information

  California: In accordance with California law, we will not share information we collect about you with companies outside of MMI, unless the law allows.
  For example, we may share information with your consent, to service your accounts, or to provide products and services you request. We will limit
  sharing among our companies to the extent required by California law.
  Vermont: In accordance with Vermont law, we will not share information we collect about Vermont residents with companies outside of our corporate
  family, except as permitted by law, such as with your consent, to service your accounts or to other financial institutions with which we have joint
  marketing agreements. We may share information about our transactions or experiences with you within our corporate family without your consent.
  "Please keep in mind that, as permitted by applicable law, if you enroll in a co-branded service with us and one of our joint financial service providers,
  we share information about you with that company in connection with maintaining and servicing your account, including for that company to market to
  you. As permitted by applicable law, our products and services are subject to terms and conditions, which may include authorizations and consents to
  share information about you with your creditors. Federal law does not give you the right to limit this sharing.
1/17/2019                                          Yahoo Mail - Home retention Application attached




     Home retention Application attached

     Fro m: Tony Jean-Louis (TJean-Louis@ulgatl.org)

     To:    solsonty@yahoo.com

     Date: Wednesday, August 1, 2018, 2:56 PM EDT



     Ms Barge,

     Please go over the checklist to see all the requested documents needed to complete the application for
     submission to the servicer. Print all the attached files and fill them out manually or on your PC but to sign
     them you have to print out the forms. If you pay HOA(Homeowner Association) please bring a statement
     with you. Thanks
     NOTE: Please let me know when you receive the application.



     Tony Jean -Louis, HUD-approved &
     NCHEC- certified foreclosure intervention Counselor
     Mortgage default/Foreclosure prevention
     Urban League ofGreater Atlanta
     Housing- Wealth Building & Community Development
     Peachtree Center, International Tower
     229 Peachtree St NE, Suite 300
     Atlanta, GA 30303-1600
     Ph.:(404) 659-6591/Fax:(404) 497-4061
     Web site:www.ulgatl.org




      ~
            intake forms.updated.pdf
            220.5kB


      ~
            ULGATL Auth updated.latest.docx
            660.7kB


      ~
            4506-new.pdf
            93.3kB


      ~
            thirdpartyauthorization.pdf
            439.4kB


      ~
            Financial sheet.pdf
            61.1 kB


      ~
            MHA.form .new.pdf
            1.5MB


      ~
            Check list. Required docs.up.17.docx
            34.2kB


      ~
            RMA form .pdf
            1MB


                                                                                                                     1/2
1/17/2019                                       Yahoo Mail - Home retention Application attached


            Profit and Loss statement-up.docx
            12.2kB




                                                                                                   2/2
1116/2019                     <tJ/'1        ~'i:g Concerns about my Property - Letter to Trustee Gordon



             Gmail                                                                          Sonya Barge <sonyambarge@gmail.com>



  Addressing Concerns about my Property - Letter to Trustee Gordon
  6 messages

  Sonya Barge <sonyambarge@gmail.com>                                                                          Tue, Aug 7, 2018 at 4:34 PM
  Tp: mwilliams@f1emingbk.com , tfleming@flemingbk.com
  Cc: Terri Anderson <tanderson@f1emingbk.com>, tonyaparham@f1emingbk.com
  Bcc: Sonya Barge <solsonty@yahoo.com>

    Greetings Atty Williams & Atty Flemings,

    How are you? I hope this email reaches you well. I scheduled a phone conference with Atty Williams for tomorrow at
    9:30 AM. I would like to discuss the concerns I have with my property that are addressed in this letter to Trustee Gordon.
    Ultimately, I have done the research that Mr. Gordon is looking for regarding fallacies in title etc. There are some errors.
    I, as the homeowner, would like to address these concerns with the Trustee, in addition to reaffirm ing my home. I have
    changed my mind and do not want to surrender my home. I humbly ask that you read this letter and we can discuss
    tomorrow morning.

    With Kind Regards ,

    Sonya M. Barge



     4 attachments

            8_7_2018 Letter to Trustee Neil Gordon.pdf
            61K

            GSCCCA.org - Cancellation - Bk10727 - Pg349.pdf
            139K

            GSCCCA.org - BoA Assignment - Bk 12620 Pg 256.pdf
            180K

            GSCCCA.org - Greentree Servicing Assignment - Bk 12796 Pg 322.pdf
            180K


  Talitha Fleming <tfleming@flemingbk.com>                                                  Tue, Aug 7, 2018 at 5:33 PM
  To: Sonya Barge <sonyambarge@gmail.com>
  Cc: Miracle Williams <mwilliams@f1emingbk.com>, Terri Anderson <tanderson@f1emingbk.com> ,
  tonyaparham@f1emingbk.com

    Ms. Barge

    This is Tally Fleming (no s on the end) and I have received your email. This issue s what I discussed on the phone with
    you that Trustee Gordon has seen something which has made him interested in this case. This is exactly what I
    suspected. A securitization issue.

    The problem here is that th is would have never adversely affected you in that your intent when reconverting was to
    surrender the house. However, in that you have changed your mind, and he shows evidence that the house was not
    properly transferred ad that the mortgage was satisfied, he is looking at this differently. As to your wanting to keep the
    house, a mortgage modification would not help you know in that the trustee is asserting that the servicer of your loan has
    no interest in your house. Therefore, he will want to get the house to payoff of your creditors. I will give him a call and
    let him know of your intentions, however, you are behind and that is the biggest issue.\

    We will not be available tomorrow to meet in the Ms. Williams has a client in the morning and I will be in court,. However,
    we can let you know when we will be available so that we can further discuss this matter.

    Tally Fleming

https:llmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&perrnthid=thread-a%3Ar-7687 412324186896381 &simpl=msg-a%3Ar81 0115966. ..   1/6
1/16/2019                                    Gmail - A9dressing Concerns about my Property - Letter to Trustee Gordon

    Attorney at Law



    Talitha "Tally" Fleming
    Managing Attorney
    T. Fleming & Associates, LLC


              ( Please Note:: C. Golden & Fleming is now T Fleming & Associates, LLC. All correspondence sent to
       the tfleming@cgtfbk.com domain will continue to be forwarded to our new email domain (for a limited time), our new
      domain is flemingbk.com . (tfleming@flemingbk.comJ. All existing business information is stated below Please note
     the address change as well. The Phone and Fax information remain the same. (Please make the necessarY.. changes
                                                for y'our communication needs.)

                                                         Talitha S. Fleming, Esq.
                                                             Attorney at Law
                                                      T. Fleming & Associates, LLC
                                                       4751 Best Road , Suite 180
                                                          Atlanta , Georgia 30337
                                                         (770) 220-7220 (Phone)
                                                           (770) 220-7221 (Fax)
                                                     Email - tfleming@fJemingbk.com




                              Legal Notices: The information contained in this e-mail message is intended
          only for the personal and confidential use of the intended recipient(s). The message may contain attorney-client
     communications and/or attorney work product and as such is privileged and confidential. If the reader of this message is
     not the intended recipient or an agent responsible for delivery of it to the intended recipient, you are hereby notified that
     you have received this document in error and that any review, dissemination , distribution, or copying of this message is
    strictly prohibited. If you have received this communication in error, please notify us immediately bye-mail, and delete the
                                                           original message.


    [Quoted text hidden]



  Sonya 8arge <sonyambarge@gmail.com>                                                       Tue, Aug 7, 2018 at 5:43 PM
  To: Talitha Fleming <tfleming@fJemingbk.com>
  Cc: Miracle Williams <mwilliams@flemingbk.com>, Terri Anderson <tanderson@flemingbk.com>,
  tonyaparham@flemingbk.com
  Bcc: sonyambarge@gmail.com

    Greetings Atty Fleming,

    If his goal is to find the issue so that he can ultimately take my home, then I will need to dismiss my bankruptcy.

    I would like to attempt a modification versus having my home taken from me.

    Please process a dismissal for me. I would like for this to be completed before the stay is actually lifted.

    With Kind Regards,

    Sonya M. Barge

    Sent from my iPhone

    Sonya M. 8arge
    REALTOR
    PalmerHouse Properties
    2911 Piedmont Rd. NE
    Suite B
https:llmail.google.comlmail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-a%3Ar-7687412324186896381 &simpl=msg-a%3Ar81 0115966...   2/6
1/16/2019                                    Gmail - Addressing Concerns about my Property - Letter to Trustee Gordon

    Atlanta, GA 30305
    M.404.660.4111
    E. sonyambarge@gmail.com
    W. www.sonyabarge.com

    [Quoted text hidden]



  Talitha Fleming <tfleming@flemingbk.com>                                                 Tue, Aug 7, 2018 at 6:25 PM
  To: Sonya Barge <sonyambarge@gmail.com>
  Cc: Miracle Williams <mwilliams@flemingbk.com>, Terri Anderson <tanderson@flemingbk.com>, Tonya Parham
  <tonyaparham@flemingbk.com>

    Ms. Barge

    You do not have an automatic right of dismissal in a chapter 7. You do in a chapter 13, but not in a chapter 7. Therefore,
    the trustee, in that he knows now that you may have an unencumbered asset worth over $200,000, will object to any
    dismissal.

    You could have dismissed your chapter 13 as a matter of right, but you need a hearing in front of the Judge in order to
    dismiss a chapter 7.

    The procedure is that you have to make an appointment to sign off on a dismissal. We do not do them without the client
    signing off acknowledging the ramifications in doing so, if any. Therefore, you will need an appointment.
    You can call Ms. Thomas in the morning and set an appointment. She will give you the available dates and times and you
    can choose from there. The bankruptcy request to dismiss must be noticed out for 30 days so the hearing is not going to
    come up until mid to late September. In addition, it does not matter that the stay is lifted or not. A dismissal and a Motion
    for Relief of Stay do the same thing. They both take the Creditor out of bankruptcy.

    Lastly, the #1 reason why someone is not allowed to dismiss a chapter 7 is because their no asset case is turned into an
    asset case, which is exactly what your case is doing. This is the #1 reason for denials.

    Finally, Voluntary requests to Dismiss your bankruptcy case is $400.00. That will need to be paid prior to the dismissal
    being drafted and filed. We do not do any type of payment plans as to Requests to Voluntarily Dismiss.

    Just call the office and Wanda will assist you with an appointment. At this same appointment we can answer any
    questions you may have as to the letters sent by Trustee Gordon.

    Tally Fleming



    Talitha "Tany" Fleming
    Managing Attorney
    T . Fleming & Associates, LLC


              ( Please Note: : C. Golden & Fleming is now T Fleming & Associates, LLC. All correspondence sent to
       the tfJeming@cgtfbk.com domain will continue to be forwarded to our new email domain (for a limited time), our new
      domain is fJemingbk.com. (tfleming@flemingbk.com). All existing business information is stated below. Please note
     the address change as well. The Phone and Fax information remain the same. (Please make the necessarY.. changes
                                                 for y"our communication needs.)

                                                         Talitha S. Fleming, Esq.
                                                              Attorney at Law
                                                      T. Fleming & Associates, LLC
                                                       4751 Best Road, Suite 180
                                                          Atlanta, Georgia 30337
                                                         (770) 220-7220 (Phone)
                                                           (770) 220-7221 (Fax)
                                                     Email - tfleming@flem ingbk.com




https:llmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-a%3Ar-7687412324186896381 &simpl=msg-a%3Ar81 0115966...   3/6
1/17/2019                                            Gmail - Successful transmission to 14046790605. Re: Home Safe Georgia




            Gmail                      A~IaClJJft., ~~y.~e~O~~I.~
  Successful transmission to 14046790605. Re: Home Safe Georgia
  1 message

  NoReply@metrofax.com <NoReply@metrofax.com>                                                                         Man, Aug 13,2018 at 1:30 PM
  To: sonyambarge@gmail.com




                ~
             metrOtaxe
              Hi Sonya,                                                                                          Re: Home Safe Georgia


              The fax you sent through MetroFax to 14046790605 was successfully transmitted.


               Fax Details


               Date:                                        2018-08-13 17:30:08 (GMT)
               Number of Pages:                             57
               Length of Transmission:                      2986 seconds
               Receiving Machine Fax ID:                    Fax Server



              If you have any questions, please call us at (888) 321-3121 ext. 2 or visit our online help center
              at https://www.metrofax. com/support.

              Thank you for using the MetroFax service.

              Sincerely,
              The MetroFax Team



             J-2'
               II!:. }.    l (eVoice· ~ FuseMair                        campaigner"                                   onebox·
               © 201 8 j2 Global, Inc. and affi liates. All rights reserved.
               MetroFax is a reg istered trademark of j2 Global. Inc. and affiliates.
               6922 Hollywood Blvd., Los Angeles, CA 90028

                You r use of the MetroFax service is subject to the terms of the MetroFax Customer Ag reement.




https:llmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-f''103A1608708019076680491 &simpl=msg-f"/o3A16087080190...    1/1
1117/2019                                      Gmail- Successful transmission to 18776122422. Re: Loan Modification Application




            Gmail               ~lWPkan elf ~ l\4~a!:!!on~~~om>
  Successful transmission to 18776122422. Re: Loan Modification Application
  1 message

  NoReply@metrofax.com <NoReply@metrofax.com>                                                                      Wed, Aug 15,2018 at 4:06 PM
  To: sonyambarge@gmail.com




                ~

             metrofax·
              Hi Sonya,                                                                         Re: Loan Modification Application


             The fax you sent through MetroFax to 18776122422 was successfully transmitted .


               Fax Details


               Reference Id:                               08152018
               Date:                                       2018-08-1520:06:58 (GMT)
               Number of Pages:                            140
               Length of Transmission:                      10269 seconds



             If you have any questions, please call us at (888) 321-3121 ext. 2 or visit our online help center
             at https://www.metrofax.com/support.

             Thank you for using the MetroFax service.

             Sincerely,
             The MetroFax Team



             j2).1 ( eVoke" ~ FuseMair                                 campaigner­

               © 2018 j2 Global. Inc. and affiliates. All rights reserved.
               MetroFax is a registered trademark of j2 Global. Inc. and affiliates.
               6922 Hollywood Blvd., Los Angeles. CA 90028

               You r use of the MetroFax service is subject to th e terms of the MetroFax Customer Agreement.




https:llmail.google.comimaillufO?ik= 113063f93e&view=pt&search=all&permthid=thread-f%3A1608896868456144752&simpl=msg-f%3A16088968684 . ..    1/1
1/16/2019




             Gmail                                                                       Sonya Barge <sonyambarge@gmail.com>



  Letter from RAS Crane - Notice of Hearing
  3 messages

  Sonya Barge <sonyambarge@gmail.com>                                                                    Tue, Aug 28, 2018 at 2:26 PM
  To: Miracle Williams <mwilliams@flemingbk.com>

    Atty Williams,

    I received the following letter from RAS Crane today. Its regarding lifting a stay and a hearing is scheduled for September
    27th .. Can you tell me what does this mean please?

    With Kind Regards,

    Sonya M. Barge

            8_28_2018 RAS Crane Letter - Contested Matter.pdf
            6073K


  Miracle Williams <mwilliams@flemingbk.com>                                         Wed, Aug 29, 2018 at 11 :36 AM
  To: Sonya Barge <sonyambarge@gmail.com>, Terri Anderson <tanderson@flemingbk.com>, Talitha Fleming
  <tfleming@flemingbk.com>

    Good Morning Ms. Barge

    The document you attached is a Motion for Relief from Stay regarding your home that is to be surrendered in yo ur
    Chapter 7 Bankruptcy Case. As Attorney Fleming explained with the previous MFR, there is no defense to the Motion
    when you are surren dering your home as the Motion is asking the Court's permission to have the home removed from the
    Bankruptcy. It also asks for a waiver of the 14 day comfort period which we will not agree to. Lastly it requests permission
    to reach out to you, directly, with regard to Loss Mitigation options which may include a loan modification.

    I now that the last time we spoke you notified me that you were opting for a Voluntary Dismissal of your case, but it is my
    understanding that you have changed your mind to this regard and you are now contemplating completing your Financial
    Management Course in order to get a discharge of your Chapter 7.

    Although I was in Court on yesterday, I am in the office today if you have any remaining questions or conce rn s. If I am
    with a client at the time of your call, you can feel free to leave a message or speak with paralegal, Ms. Terri Anderson ,
    who is also familiar with your case.

    B~st    Regards


    iracle A. Williams
    Associate Attorn ey

                 - I . rL
                        --     ~\I N
                 c..      :x '-\IL. LLl­
                  .....""'J"f"'l II.,..,......

    4751 Best Road, Suite 180
    "Waterstone" Business Complex
    Atlanta, G A 30337
    Office: 770-220-7220
    Fax: 770-220-7221

    (Attention Please:: C. Golden & Fleming is now T. Fleming & Associates, LLC and WE HAVE RE-LOCATED OUR
    OFFICES. All existing business information is shown above. All correspondence sent to the mwilliams@cgtfbk.com domain


https:/lmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-a%3Ar-B113532793069357175&simpl=msg-a%3Ar-75794495..   1/2
1116/2019                                                Gmail - Letter from RAS Crane - Notice of Hearing

    ,will continue to be forwarded to our new email domain(foralimitedtime).to mwilliams@flemingbk.com. Please make
    the necessarY. changes for 'i0ur communication needs.)


                             Legal Notices: The information contained in this e-mail message is intended
           only for the personal and confidential use of the intended recipient(s) . The message may contain attorney-client
    communications and/or attorney work product and as such is privileged and confidential. If the reader of this message is not
      the intended recipient or an agent responsible for delivery of it to the intended recipient , you are hereby notified that you
     have received this document in error and that any review, dissemination, distribution, or copying of this message is strictly
     prohibited . If you have received this communication in error, please notify us immediately bye-mail, and delete the original
                                                                message.

    [Quoted text hidden]



  Sonya Barge <sonyambarge@gmail.com>                                                                        Wed, Aug 29, 201 8 at 11:50 AM
  To: Miracle Williams <mwilliams@f\emingbk.com>

    Greetings Atty Williams,

    Thank you for your response. I have some additional question. I thought the stay was lifted back in August? I thought
    Atty Fleming appeared in court regarding the lift. If I understand correctly, Trustee Gordon did not appear at this particular
    hearing. Is this something different? Next, as I had explained to Atty Fleming, I no longer want to surrender my home. I
    have changed my mind regarding this decision. As I explained before, the amount of money it will cost to move and pay
    rent, I might as well pursue a loan modification. The last time we met, Atty Fleming gave me a letter giving the mortgage
    company permission to speak with me. I did forward this letter to the mortgage company. Plus, I have initiated the loan
    modification process with the mortgage company. I am just waiting on a response from them.

    I would like to discuss my case with you further this afternoon. I will give you a call sometime after 2 PM.

    With Kind Regards ,

    Sonya M. Barge
    [Quoted text hidden]




https:llmail.google .com/mail/u/O?ik= 113063f93e&view=pt&search=all&permthid=thread-a%3Ar-8113532793069357175&simpl=msg-a%3Ar-75794495 , ,   2/2
1/17/2019                                 Gmail - Sonya Barge forwarded you a voicemail from DITECH at (480) 383-2004




            Gmail                     VM ~tWlIIIhon -A~:'Ba!?!:r~arge@gmai,.com>
  Sonya Barge forwarded you a voicemail from DITECH at (480) 383-2004
  1 message

  Sonya Barge <voicemail@youmail.com>                                                                                   Thu, Jan 17,2019 at 5:17 AM
  Reply-To: solsonty@yahoo.com
  To: sonyambarge@gmail.com



                                                                              ,   r' ,... nl(1 In   nn t - .'           GETITON
                      YouMail:»)                                          •       AppStore                           • Google Play

                    Sonya Barge forwarded you this
                    voicemail
                     Tue Oct 30, 2018 at 4:40 PM EDT

                       " Here is t he message from DiTech. "                                                    (   Play Message   )
                                                                                                         I
                                                      DITECH
                                                                                                                (   Block Caller   )
                                                      (480) 383-2004
                                                      View more caller info
                                                                                                                    Share:   IJ
                                                      called Sonya Barge:
                                                      (404) 660-4111
                           Add New Contact            8 seconds

                    What they sai d:

                      Th is is Sherry Matthew with dye(?) Tech. Please call 1-800-643-0202.


                                                                      Help




                  This email was sent by YouMail. Want to disable all voicemail or ca ll alerts from us? Unsubscribe here.


                                          43 Corporate Park, Suite 200, Irvine, CA 92606 US
                              Yo uMail respects your privacy. Please review our Privacy Policy and Terms of Use.




https:llmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&penmthid=thread-f%3A1622902316716554517&simpl=msg-f%3A 16229023167...           1/1
1117/2019                                Gmail - Successful transmission to 17703579660. Re: Additional Documents for Home Safe GA




            Gmail                                                                                     Sonya Barge <sonyambarge@gmail.com>



  Successful transmission to 17703579660. Re: Additional Documents for Home Safe
  GA
  1 message

  NoReply@metrofax.com <NoReply@metrofax.com>                                                                     Tue, Oct 9, 2018 at 11 :59 AM
  To: sonyambarge@gmail.com




            m~rofax·
             Hi Sonya,                                                                  Re: Additional Documents for Home Safe GA



             The fax you sent through MetroFax to 17703579660 was sucGessfully transmitted.


               Fax Details


               Date:                                        2018-10-09 15:59:09 (GMT)
               Number of Pages:                             23
              Length of Transmission:                       1776 seconds
              Receiving Machine Fax ID:                     lockhart kiara



             If you have any questions, please call us at (888) 321-3121 ext. 2 or visit our online help center
             at https:llwww.metrofax.com/support.

             Thank you for using the MetroFax service.

             Sincerely,
             The MetroFax Team



             j2).1 ((eVoke" ~ FuseMair                                  campaigner-               Kaep Safe"     onebox·

               © 2018 j2 Global. Inc. and affiliates. All rights reserved.
               MetroFax is a registered tradem ark of j2 Global. Inc. and affiliates.
               6922 Hollywood Blvd.• Los Angeles, CA 90028

               Your use of the MetroFax service is subject to the terms of the MetroFax Custom er Agreement.




https:/lmail.google.com/maillu/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A16138641 07556860786&simpl=msg-f%3A16138641075...       1/1
1/16/2019                                              Yahoo Mail -   ~_Ditech~_




     A_DitechA

     From : DoNotReply (DoNotReply@ditech.com)

     To:    solsonty@yahoo.com

     Date: Wednesday, October 31,2018, 11 :18 AM EDT



     Click here to upload files.




                                                                                   1/1
       --
 aditech.
       .                                                                                                 Ditech Financial LLC
                                                                                                                P.O. Box 6172
                                                                                                   Rapid City, SO 57709-6172
                                                                                                      Phone: 1-800-643-0202
                                                                                                              www.ditech.com
November 6, 2018


SONYA BARGE
1484 GRANBY LN
LOCUST GROVE, GA 30248-7097


 Re:       Ditech Financial LLC, ("Ditech")
           Account Number: 0052588209
           Property Address: 1484 GRANBY LN
                             LOCUST GROVE, GA 30248-0000
IF YOU ARE IN BANKRUPTCY OR IF YOUR OBLIGATION TP REPAY THIS ACCOUNT WAS
DISCHARGED IN BANKRUPTCY, THIS NOTICE IS INFORMATIONAL ONLY. IT IS NOT AN ATTEMPT TO
COLLECT THE DEBT. YOU MAY DISREGARD INFORMATIQN PERTAINING TO PAYMENT REMITTANCE.
YOU ARE NOT OBLIGATED TO MAKE PAYMENTS AND ANY AMOUNT(S) YOU DO PAY DITECH IS AT
YOUR DISCRETION.

Dear SONYA BARGE:

Thank you for contacting us about your mortgage. You were evaluated for mortgage payment assistance based upon the
eligibility requirements of Fannie Mae, the owner of your mortgage ~ccount. Based on a careful review of the information
you provided to us, you are not eligible for modification assistance due to the following reason(s):
You did not reaffirm the debt through the Bankruptcy.

It is your responsibility to contact Ditech to discuss your above-referenced account. If you wish to explore your options or
have any other questions, please contact your account representative. Your assigned account representative is CHERIE
Mat 1-800-643-0202, extension 31818.                                    i

Our credit decision may have been based in part upon information obtained in a report from the below-referenced
consumer repor:ting agency listed. You have the right under the Fair Credit Reporting Act to obtain a free copy of your
credit report. You must request your free copy within 60 days of the date of this letter. You also have the right to dispute
the information contained in your credit report with the credit reporting agency. The credit reporting agency did not make
the decision regarding your ineligibility and is not able to provide you with specific reasons as to why you are not eligible
for a modification .                                                          I
                                                                         I
Credit Reporting Agency:                      Trans Union Consumer Solutions




0052588209                                                   PBK
GSE Mod DeniaJ                                                                                                           511512017
                                                                                                                         lTR·1020
                                                 2018110618.3.0.2101hl20150825Y
 Reporting Agency Address:                  P.O. Box 2000, Chester, PA 19022-2000

Toll Free Number:                           1-800-916-8800

Web Address                                 http://annualcreditreport.transunion .com/entry Id isputeon line

We also obtained your credit score from this consumer reporting agency and used it in making our credit decision. Your
credit score is a number that reflects the information in your consumer report. Your credit score can change, depending on
how the information in your consumer report changes.

Your credit score: 481

Date: 08/17/2018

Scores range from a low of 300 to a high of 850.

Key factors that adversely affected your credit score:

SERIOUS DELINQUENCY, AND PUBLIC RECORD OR COLLECTION FILED
TOO FEW ACCOUNTS CURRENTLY PAID AS AGREED
LACK OF RECENT REVOLVING ACCOUNT INFORMATION
NO RECENT NON-MORTGAGE BALANCE INFORMATION
Inquiries impacted the credit score

If you have any questions regarding your credit score, you should contact Trans Union Consumer Solutions at:

Address:                 P.O. Box 2000, Chester, PA 19022-2000
Telephone number:        1-800-916-8800

Fannie Mae does not service your account. It is important that your monthly payments and all correspondence and
inquiries concerning your mortgage be sent directly to Ditech and not to Fannie Mae. In the event you find it necessary to
contact Fannie Mae, you may write to Fannie Mae at the following address:
                                                       Fannie Mae
                                                3900 Wisconsin Avenue, NW
                                                Washington, DC 20016-2892
The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis
of race, color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a
binding contract); because all or part of the applicant's income derives from any public assistance program; or because
the applicant has in good faith exercised any right under the Consumer Credit Protection Act. The Federal agency that
administers compliance with this law concerning this creditor is the Federal Trade Commission, which can be contacted
at:
                                                 Federal Trade Commission
                                                  Equal Credit Opportunity
                                                  Washington, DC 20580
Counseling is available at no charge from HUD-approved counselors through the HOPE Hotline: 1-888-995-HOPE.
This housing counseling on-demand service is available 24-hours a day/7-days a week in Spanish and English (other
languages available on request). You may also visit httpJlwww.tw~ . gov/offices/hsg/sfh/hcc/fcl.




0052588209                                                  PBK
GSE Mod Denial                                                                                                           5115/2017
                                                                                                                         LTR-1 020
                                                 201811061830.210S-J201S()S25Y
If you have concerns about the evaluation of your mortgage for loss mitigation alternatives, then please contact CHERIE
Mat 1-800-643-0202, extension 31818; Ditech has designated the following address where mortgage loan customers
must send any Qualified Written Request, Notice of Error or Request for Information : PO Box 6176, Rapid City, SD
57709-6176 .

Sincerely,


Ditech
1-800-643-0202
Monday - Friday 7 a.m. to 8 p.m., Saturday 7 a.m. to 1 p.m . CST




0052588209                                                  PBK
GSE Mod Deniol                                                                                                     511512017
                                                                                                                   LTR·1020
                                               20 18110618.3 0.21 08·J201 50825Y
                                                                             lPI-K1£ r·H.:'{
                                                                             AZ 8.52
ftditech~            Ditech Financial LLC                                    00 NOV ' :1.8
 ;) Wallar company   2100 East Elliot Road, Bldg 94                          F+13 t
                     Tempe, AI. 85284




                                                                       JoA./!/43/-1/M­
                                                                         /q tfc/~/-7A/Zi!/ L~
                                                                         L~~vs / ~A?Ov'~, t::d 3 d.;? ~r- '70J?7



                                                      3 =:i2 48- ( ,::9784         ,,11,1111, I11I1 IIII IIII II,' JI JIll' IIIJI I" JI I II II II"   IIII,' JJ I I'I
1/1712019                                        Gmail - Successful transmission to 18776122422. Re: Certificate of Service




            Gmail                                                                                 Sonya Barge <sonyambarge@gmail.com>



  Successful transmission to 18776122422. Re: Certificate of Service
  1 message

  NoReply@metrofax.com <NoReply@metrofax.com>                                                                       Sat, Dec 15, 2018 at 7:38 AM
  To: sonyambarge@gmail.com


                  ~

              metrofax                       e




             Hello Sonya,

             Your fax was successfully sent to 18776122422 by MetroFax.

               Fax Details

               Date: 2018-12-1512:38:22 (GMT)
               Number of Pages: 13
               Length of Transmission: 814 seconds


             If you have any questions, please visit our online help center.

             Thank you for choosing MetroFax.

             Sincerely,
             The MetroFax Team

             Special Offer: Too busy to handle all your business calls? Let eVoice answer, manage
             and route your phone calls, 24/7. Try it free for one month!


                                                 Home     I   Features    I   Mobile App    I   Support



             j2).1 (c eVoke ~ FuseMair                                  campaigner·
                © 2018 j2 Global , Inc. and affiliates. All rights reserved.
                MetroFax is a registered trademark of j2 Global, Inc. and affiliates .
                6922 Hollywood Blvd., Los Angeles , CA 90028

                This account is subject to the terms listed in the Metro Fax Customer Agreement.




https:llmail.google.com/maillu/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A1619921480775947817&simpl=msg-f%3A 16199214807...        1/2
1/17/2019                                    Gmail - Successful transmission to 18776122422. Re: Certificate of Service




https://mail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A 1619921480775947817 &simpl=msg-f%3A 16199214807...   2/2
1/17/2019                                       Gmail - Successful transmission to 14043931425. Re: Certificate of SeNice




            Gmail                                                                                Sonya Barge <sonyambarge@gmail.com>



  Successful transmission to 14043931425. Re: Certificate of Service
  1 message

  NoReply@metrofax.com <NoReply@metrofax.com>                                                                     Sat, Dec 15, 2018 at 8:06 AM
  To: sonyambarge@gmail.com


                   ~

              metrofax

              Hello Sonya,

             Your fax was successfully sent to 14043931425 by MetroFax.

               Fax Details


               Date: 2018-12-15 13:06:11 (GMT)
               Number of Pages: 13
               Length of Transmission: 431 seconds
               Receiving Machine Fax 10: 14043931425



              If you have any questions, please visit our online help center.

             Thank you for choosing MetroFax.

             Sincerely,
             The MetroFax Team

             Special Offer: Too busy to handle all your business calls? Let eVoice answer, manage
             and route your phone calls, 2417. Try it free for one month!


                                                Home      I   Features    I   Mobile App   I   Support



             j2).1 (c eVoke ~ FuseMair                                 campaigner·                 Keep Saf.·

                © 2018 j2 Global, Inc. and affiliates. All rights reseNed.
                MetroFax is a registered trademark of j2 Global, Inc. and affiliates.
                6922 Hollywood Blvd ., Los Angeles, CA 90028

                This account is subject to the terms listed in the MetroFax Customer Agreement.




https:llmail.google.comlmaillu/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A 1619923227168679349&simpl=msg-f%3A 16199232271 . ..   1/2
1/17/2019                                   Gmail- Successful transmission to 14043931425. Re: Certificate of Service




https:llmail.google.com/maillu/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A 1619923227168679349&simpl=msg-f%3A16199232271 ...   2/2
1/17/2019                                                   Gmail- Your Bankruptcy Case no: 18-53903




            Gmail                                                                           Sonya Barge <sonyambarge@gmail.com>



  Your Bankruptcy Case no: 18-53903
  3 messages

  Talitha Fleming <tfleming@flemingbk.com>                                                  Tue, Dec 25, 2018 at 9:15 PM
  To : Sonya Barge <sonyambarge@gmail.com>
  Cc: Miracle Williams <mwilliams@flemingbk.com>, Janice Williams <jwilliams@flemingbk.com>

    Hello Ms . Barge :

    This is Tally Fleming, your attorney of record as to your chapter 13/7 case. I understood that you wanted to reopen your
    chapter 7 so as to file a reaffirmation agreement with your mortgage company that you were unable to file prior to the
    discharge in that you were underemployed.

    You had an appointment to reopen the case with our office and then cancelled the appointment stating that you had to
    work. However, then you went to the court and filed what you believed to be a pro se motion to reopen your case.

    Well, bankruptcy is somewhat compacted even for attorneys who are licensed to practice law but is not familiar in the
    area of bankruptcy. For a Debtor to attempt to file a bankruptcy without the assistance of counsel, it is very difficult to
    remain in the confines of what the code requires. Therefore, I would like to bring to your attention a few issues with the
    Motion you filed .

    1. Even when you file a pro se motion, the attorney of records still remains as your counsel regardless of if you file the
    motion pro se. If you had an attorney of record at the time the case was discharged, reopening the case does not remove
    the attorney and the court is very clear that you have to either dismiss your attorney of record or the attorney of record
    must file a formal withdrawal from the case. Since you filed the Motion Pro Se it is our understanding that you want to
    represent yourself. So what we will need is a letter stating that you would like to dismiss your current attorney of record
    and proceed with the case without counsel. Upon recieivingsaid notice, we will then file the appropriate motion with the
    court and the Judge will set it for hearing and remove us as counsel.

    If you do not submit the notice, then we will have to send you a letter stating that we will withdraw our appearance in your
    case, but we have to wait ten (10) days after we send the letter to file the motion to be removed. It would have to be set
    for hearing and the Judge would have to approve us removing ourselves from tour case.

    2. You did not file the Motion correctly which lead to us being noticed in that we got the deficiency notice over ECF
    (electronic bankruptcy noticing system). As I stated, bankruptcy can be a little complicated and you are held to the same
    standards as if you were an attorney filing the same motion. In that you did not file the motion properly, the case got a
    deficiency and therefore it is as if you never filed the Motion to Reopen in that the deficiency was not cured in the
    allotted time. The deficiency would need to be cured prior to the Motion being heard or granted by the court. However, it
    looks like the case was set for hearing whereas a Motion to Reopen is generally not set for hearing and I believe that it
    was done so in that you did not follow proper procedure in filing the motion. If we are not removed as counsel by you
    submitting to us a letter to accompany our motion to withdraw, or if we have to file the motion on our own after the 10
    days, if we are not removed, we will be in attendance at the hearing to request that the judge allow us to be removed.

    3. The final issue that I want to bring to your attention is that in reopening your case to file a reaffirmation agreement, the
    code states that you r attorney has to sign off on the reaffirmation agreement asserting that they feel that you can afford to
    reaffirm the debt. If you are not represented by an attorney, or the attorney will not sign off on the reaffirmation agreement
    because they do not feel that reaffirming the debt is in your best interest, then the reaffirmation is set for hearing and
    you will have to convince the judge that reaffirming the debt is in your best interest and that you can afford the debt you
    are attempting to reaffirm .

    All these are current issues in your case. Please let this be your notice that we do intend to file a Motion to Withdraw if
    you do not send us the requisite notice stating that you want to proceed pro se and dismiss us as counsel. The clerks
    office still has our firm listed as attorney of record .

    As stated above, your Motion is deficient so your discharge is still in effect. I am assuming that the Judge will let you
    know that at the hearing set for next month so that you can correct the deficiency. I believed that you realized that this is
    not as easy as you expected based upon us appearing in the case after the case was filed in your previous instance.
    Again, although not an attorney, you are held to the same standard. Filing a Pro Se motion, after you have had
    representation in an effort to circumvent the fee leads to the same issues in which you are now dealing with.
https:llmail.google .com/mail/u/O?ik= 113063f93e&view=pt&search=ali&permthid=thread-f%3A1620878876839270685&simpl=msg-f%3A 16208788768. . .   1/3
1/17/2019                                                 Gmail - Your Bankruptcy Case no: 18-53903


    Please contact us if you have any questions. We will be looking for that notice so we can file it with the court.

    Talitha "Tally" Fleming
    Managing Attorney
    T. Fleming & Associates, LLC


         ( Please Note:: As of Monday October 1, 2018, our Domain under cgtfbk.com has expired and we are operating
     solely under the domain Flemingbk.com. This being said, please make sure that your email contacts for our firm has the
            correct domain listed or the emails will no longer reach the recipient. For example, all of MY emails should
    read Tfleming@flemingbk,com. If you have any questions, please do not hesitate to give us a call. For your convenience,
            our contact information is listed below. Please make the necessary changes for y"our communication needs.)

                                                        Talitha S. Fleming, Esq.
                                                            Attorney at Law
                                                     T. Fleming & Associates, LLC
                                                      4751 Best Road, Suite 180
                                                         Atlanta , Georgia 30337
                                                        (770) 220-7220 (Phone)
                                                          (770) 220-7221 (Fax)
                                                    Email - tfieming@fJemingbk.com




                              Legal Notices: The information contained in this e-mail message is intended
          only for the personal and confidential use of the intended recipient(s). The message may contain attorney-client
     communications and/or attorney work product and as such is privileged and confidential. If the reader of this message is
     not the intended recipient or an agent responsible for delivery of it to the intended recipient, you are hereby notified that
      you have received this document in error and that any review, dissemination , distribution, or copying of this message is
    strictly prohibited. If you have received this communication in error, please notify us immediately bye-mail, and delete the
                                                           original message.




 Sonya Barge <sonyambarge@gmail.com>                                                       Tue, Dec 25, 2018 at 9:24 PM
 To: Talitha Fleming <tfleming@fJemingbk.com>
 Cc: Janice Williams <jwiliiams@fJemingbk.com>, Miracle Williams <mwiliiams@fJemingbk.com>

    Greetings Atty Fleming,

    Are you in the office this week?
    [Quoted text hidden]



 Talitha Fleming <tfleming@fJemingbk.com>                                                                Tue, Dec 25, 2018 at 9:52 PM
 To: Sonya Barge <sonyambarge@gmail.com>

    By appointment only.

    Talitha " Tally" Fleming
    Managing Attorney
    T . Fleming & Associates, LLC


         ( Please Note: : As of Monday October 1, 2018, our Domain under cgtfbk. com has expired and we are operating
     solely under the domain Flemingbk.com. This being said, please make sure that your email contacts for our firm has the
            correct domain listed or the emails will no longer reach the recipient. For example, all of MY emai/s should
    read Tfleming@flemingbk,com. If you have any questions, please do not hesitate to give us a call. For your convenience,.
            our contact information is listed below. Please make the necessary changes for y"our communication needs.)

                                                        Talitha S. Fleming, Esq.
https:flmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A1620878876839270685&simpl=msg-f%3A16208788768...   213
1/17/2019                                                 Gmail - Your Bankruptcy Case no: 18-53903

                                                           Attorney at Law
                                                     T. Fleming & Associates, LLC
                                                      4751 Best Road, Su ite 180
                                                        Atlanta , Georgia 30337
                                                       (770) 220-7220 (Phone)
                                                         (770) 220-7221 (Fax)
                                                    Email - tfJeming@f\emingbk.com




                              Legal Notices: The information contained in this e-mail message is intended
          only for the personal and confidential use of the intended recipient(s). The message may contain attorney-client
     communications and/or attorney work product and as such is privileged and confidential. If the reader of this message is
     not the intended recipient or an agent responsible for delivery of it to the intended recipient, you are hereby notified that
      you have received this document in error and that any review, dissemination, distribution , or copying of this message is
    strictly prohibited. If you have received this communication in error, please notify us immediately bye-mail, and delete the
                                                           original message.




    [Quoted text hidden]




https:llmail.google.comlmaiVu/0?ik=113063f93e&view=pt&search=all&permthid=thread-f%3A 1620878876839270685&simpl=msg-f%3A16208788768...   3/3
Timeline:



    1.   7/25/2018 - Had a long conversation on the phone with Atty Fleming expressing second


         thoughts about lifting the stay on my home and surrendering my home. Explained to her the


         cost to move was the same as trying to modify my home.


   2.    7/26/2018 - Stay was lifted.


   3.    7/30/2018 - Met with Atty Fleming and Atty Williams - Discussed the scenarios of the Trustee's


         action and the loan modification process. Provided me with a letter for the mortgage company


         to talk to me.


   4.    8/1/2018 - Spoke with Urban League and Money Management International for housing


         counseling.


   5.    8/7/2018 - Sent an email to Attys expressing that I wanted to reaffirm my home.


   6.    8/13/2018 - Sent an application to HomeSafe of GA program for mortgage assistance.


   7.    8/17/2018 - Sent an application to DiTech Financial seeking a loan modification


   8.    8/28/2018 - Sent another email to Atty expressing that I wanted to reaffirm my home.


   9.    9/25/2018 - Bankruptcy Discharged


   10. 10/30/2018 - Received a VM from Sherry Matthews of DiTech Financial requesting I return the


         call.
11. 10/31/2018 - Sherry Matthews and I spoke. She acknowledging DiTech received my loan


    modification and needed additional documents. She sent me a link to upload the additional


    files .


12. 10/31/2018 - I uploaded the additional files .


13. 11/16/2018 - Received a letter from DiTech Financial that my loan modification was denied


    because my home was not affirmed .


14. On or around 11/19/2018 - Called DiTech Financial and spoke with Hector. He gave me three


    options.


15. 12/14/2018 - Filed a motion with Bankruptcy court respectfully requesting the case be


    reopened and my home reaffirmed.


16. 12/15/2018 - Faxed and mailed the motion to Trustee Neil Gordon and DiTech Financial & RAS


    Crane regarding my Motion.


17. 12/21/2018 - Received notice that the Motion Hearing was scheduled for 1/17/2019 @ 10:30


   AM .


18. 12/25/2018 - Received an email from Atty Fleming


19. 12/28/2018 - Called RAS Crane inquiring about the upcoming foreclosure when there is a


    hearing scheduled with the bankruptcy court on 1/17/2019.


20. 12/31/2018 - Fixed the deficiency with my Motion


21. 1/3/2019 - Home foreclosed.
,   .

        22. 1/17/2019 - Motion Hearing.
               t-ebruary- L4, It WOl.nCfOe -~zuuu.
               You would just remove all of
               your personal property, any
               trash and debris in and around
               the house, and leave the house
               in broom swept condition. Let
               me know what you think of
               this.Thank you, Christie Arnold.
               Heritage Realty, Inc.

                           a ("                         essage



    With Kind Regards,
                                             •
    So ya M. Barge


  Talitha Fleming <tfleming@f1emingbk.com>                                                                    Sat, Jan 19, 2019 at 12:02 PM
  To: Sonya Barge <sonyambarge@gmail.com>

    Ms . Barge:

    First, I wanted to let you know I have attached a copy of the Order that was issued by the judge With regards 0 the
    hearing. If you have questions, please do not hesitate to give me a call.

    As far as your email, we do bankruptcy. That is all. We do not negotiate agreements with third parties regarding workout
    plans as far as foreclosed property. However, you can request that from them, but to be honest, I do not think that they
    will agree. The good thing is that they are willing to give you another month or so in the house and is willing to do cash
    for keys. That generally means that they do not want to incur the additional expense of having you evicted from the
    property.

    There are some times when I am willing to go hat extra mile and assist you with a non bankruptcy matter, however, I think
    of your intent at the hearing and you were literally trying to blame everyone for why you lost your home. You did not
    disclose information that was pertinent to your case and you implied that we did not do our job in getting your mortgage
    reaffirmed in your chapter 7 bankruptcy despite the fact that it was your mortgage company that was not interested in
    reaffirming the debt.

https:llmail.google .com/mail/u/O?ik= 113063f93e&view=pt&search=all&permthid=thread-a%3Ar-71586494 76449026617 &simpl=msg-a%3Ar-70661 012. . .   2/5
2/5/2019                    Gmail - Negotiating with AgenUFannie Mae
                            VVVUI\"A          1 "'''''''I Y '"


           $3000 and if you leave by
                       ..           • • •
2/5/2019                                                    Gmail - Negotiating with AgenUFannie Mae


    Communication is key. I think that the Judge explained to you, like I attempted to, that he mortgage company will say
    things to you that are not true. I told you over and over that this was what they were going to do. Now, you have lost your
    house over $200 which is the "exurbanite fees" that you conveyed to the judge that we told you we charged to reopen a
    discharged chapter 7 ($460.00 total because the bankruptcy court charges the $260.00).

    I am sorry, but we cannot help you at this time. I am so sorry that your house was foreclosed, and I wish I would have
    known and I could have done something about it. However, because you failed to provide us with the information,
    information we did not receive from the Mortgage Company because the case was discharge, you are not in a very good
    position as to negotiating with the Fannie Mae. As a suggestion , you need to look at whatever you had in place when you
    came to us stating that you wanted to reconvert your case to a chapter 7 and surrender your house.

    Talitha "Tally" Fleming
    Managing Attorney
    T. Fleming & Associates, LLC


         ( Please Note:: As of Monday October 1, 2018, our Domain under cgtfbk.com has expired and we are operating
     solely under the domain Flemingbk.com. This being said, please make sure that your email contacts for our firm has the
            correct domain listed or the emails will no longer reach the recipient. For example, all of MY emails should
    read Tfleming@flemingbk,com . If you have any questions, please do not hesitate to give us a call. For your convenience,
            our contact information is listed below. Please make the necessafY.. changes for y-our communication needs.)

                                                          Talitha S. Fleming, Esq.
                                                               Attorney at Law
                                                       T. Fleming & Associates , LLC
                                                        4751 Best Road, Suite 180
                                                           Atlanta, Georgia 30337
                                                          (770) 220-7220 (Phone)
                                                            (770) 220-7221 (Fax)
                                                      Email - tfleming@f1emingbk.com




                              Legal Notices: The information contained in this e-mail message is intended
          only for the personal and confidential use of the intended recipient(s). The message may contain attorney-client
     communications and/or attorney work product and as such is privileged and confidential. If the reader of this message is
     not the intended recipient or an agent responsible for delivery of it to the intended recipient, you are hereby notified that
      you have received this document in error and that any review, dissemination , distribution, or copying of this message is
    strictly prohibited. If you have received this communication in error, please notify us immediately bye-mail, and delete the
                                                           original message.



    [Quoted text hidden)



     ~     Order Denying Debtor's Pro Se Motion to Reopen.pdf
           53K


  Sonya Barge <sonyambarge@gmail.com>                                                                       Tue, Jan 22, 2019 at 10:30 AM
  To: Talitha Fleming <tfleming@f1emingbk.com>

    Greetings Atty Fleming ,

    Thank you for sending over the order from the judge . I read your email and wanted to clarify a couple of things. First, I
    truly believe 'perception is reality'.

    My intent in the hearing, and all along. was to save my home ... period. I expressed that to both you and Atty Williams
    from day one. Particularly, I expressed to Atty Williams that my ch ild was graduating from high school and I wanted to
    keep everything status quo until she graduated. I was not blaming anyone for why I lost my home. I promise you, I am
    very aware of how and why I lost my home. I live this reality every day.

https:llmail,google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-a%3Ar-71586494 76449026617 &simpl=msg-a%3Ar-7066101 2. . .   3/5
2/5/2019                                                   Gmail - Negotiating with AgenUFannie Mae


    Secondly, you are absolutely correct...communication is key. It is also a two-way street. As I mentioned in court, that was
    the first time I heard that the mortgage company did not respond to your attempts to reaffirm my mortgage. I was actually
    shocked when you said it in court. In my humble opinion, disclosing that piece of information would have been helpful to
    me. It would have been helpful, if for no other reason , than, I might not have put so much trust in what the mortgage
    company led me to believe what was possible if I pursued their recommended path.

    Finally, your perception that I implied you did not do your job or that I conveyed to the judge about "exurbanite fees" is not
    correct. I only said what I believed to be true. As I explained to you afterwards, I was told by your staff I had to have the
    money upfront before the motion would be filed ...period. If you took offence to what I said , then I apologize. At this point,
    it's useless to squabble over intent and perception because it's not going to change anything.

    Thank you for your recommendations mentioned above, I will govern myself accordingly. I wish nothing but continued
    success to you and your firm.

    Take Care and Be Blessed .

    With Kind Regards,

    Sonya M. Barge
    [Quoted text hidd en]



  Talitha Fleming <tfJeming@fJemingbk.com>                                                                   Fri, Jan 25, 2019 at 4:33 PM
  To: Sonya Barge <sonyambarge@gmail.com>

    Ms. Barge:

    I agree perception is reality. As far as us requesting a reaffirmation agreement, this is an everyday process for us so
    when we request them , they do not tell us that they are not sending them. They tell us they will request them from their
    client. We are not able to speak to the mortgage company ourselves because they, as you, are represented by counsel.
    Generally, if they were going to reaffirm, they would have just sent us the reaffirmation agreement and we would not have
    had to ask. However, in this situation, we did ask.

    I did talk to Ms. Williams regarding your case when I returned back from the courthouse that day. She told me that you
    kept changing your mind about wanting to keep the house and wanting to let it go. I told her that I remembered you
    stating (when we converted you back to a chapter 7) that you were OK with surrendering the house . This is what I
    remember, but then you called and stated that you changed your min because you realized it would cost you just as much
    to move and find another place an so you wanted to keep it. So there is at least one period of time when you did convey
    that you wanted to surrender the house and then you changed your mind. That is my perception and my reality. I do not
    know that your's is different from this in that you state that you always were clear on that you wanted to keep your house.
    I do not think that this was the case. But I will admit, in the end you were clear that you wanted to keep your house and
    we did ask that you be able to reaffirm the debt. Unfortunately, it is up to he Mortgage Company to decide if they want to
    reaffirm or not. We generally tell our clients that they have to be current on a debt to reaffirm a debt. There have been
    deviations from this, however, that is usually the case.

    As the Judge stated, the Mortgage Company did not advise you correctly and you were aware of the fact that I told you
    that they will not be upfront and cooperative with you with regard to modifying the mortgage. This is also the case with the
    reaffirmation. I wish you would have told me when I reached out to you in December that your house was in foreclosure.
    This little bit of information would have gone a long way. And I do not feel any way about you statement regarding our
    fees. I just wish you would have been more vocal if the fee that you were quoted was the only thing that was keeping you
    from keeping your meeting with us prior to your foreclosure. I would not have let $200 keep me from doing whatever I
    needed to do to save your house.

    Unfortunately, at this stage, there is not much to do. I cannot negotiate a move out date of July for you when they are
    requesting that you be out by the end of February. I have never known them to do this and now you are dealing with
    Fannie May and not the Bank. But I will say this, and this is something that I often have to explain to client when they say
    that "The Mortgage Company Said ......... " The mortgage company that said ....... is the same mortgage company that is
    pushing the foreclosure. If they were in agreement with what you were trying to do, they had every opportunity to hold the
    foreclosure until you were able to see if you could get the case reopened to file the reaffirmation agreement. They are
    hardly ever upfront and honest about their intentions. That has been proven time and time again. However, we were
    there to help. And in this situation , we were notable to because I just feel that you did not trust us enough to do so.
    Regardless of whether that was the case or not, that is what I felt when 1. I tried to call you when I git your motion 2. I saw
    you in the courtroom and I could tell that you really did not want to discuss this with me and 3. when you summarized


https:llmail .google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-a%3Ar-7158649476449026617 &simpl=msg-a%3Ar-70661 012 __ 4/5
2/5/2019 •                                                  Gmail- Negotiating with AgenUFannie Mae

    your position to the Judge. I am sorry that you lost your house and we never want to see a result that does not make he
    client happy. However, by the same token, full disclosure is everything in this business and I do not think we had that.

    I am sorry we could not help, but we are bankruptcy attorney's and we craft our art at being able to address these types of
    issues within the confines of the U.S . Bankruptcy Code. With your house being foreclosed, it is not property of the
    bankruptcy estate and the only remedies you would have would be in State court.

    I am sorry again for the fact that the outcome is not what you wanted or desired . I wish we cold have been more helpful
    to you through this process.

    Talitha "Tally" Fleming
    Managing Attorney
    T . Fleming & Associates, LLC


         ( Please Note:: As of Monday October 1, 2018, our Domain under cgtfbk.com has expired and we are operating
     solely under the domain Flemingbk.com. This being said, please make sure that your email contacts for our firm has the
             correct domain listed or the emails will no longer reach the recipient. For example, all of MY emails should
    read Tfleming@flemingbk,com. If you have any questions, please do not hesitate to give us a call. For your convenience,
            our contact information is listed below. Please make the necessa[Y- changes for y'our communication needs.)

                                                          Talitha S. Fleming, Esq.
                                                              Attorney at Law
                                                       T. Fleming & Associates, LLC
                                                        4751 Best Road , Suite 180
                                                           Atlanta, Georgia 30337
                                                          (770) 220-7220 (Phone)
                                                            (770) 220-7221 (Fax)
                                                      Email - tfleming@flemingbk.com




                               Legal Notices: The information contained in this e-mail message is intended
          only for the personal and confidential use of the intended recipient(s). The message may conta in attorney-client
     communications and/or attorney work product and as such is privileged and confidential. If the reader of this message is
     not the intended recipient or an agent responsible for delivery of it to the intended recipient, you are hereby notified that
      you have received this document in error and that any review, dissemination , distribution , or copying of this message is
    strictly prohibited . If you have received this communication in error, please notify us immediately bye-mail, and delete the
                                                            original message.



    [Q uoted text hidden]




https:llmail.google.com/mail/u/0?ik=113063f93e&view=pt&search=all&permthid=thread-a%3Ar-71586494 76449026617 &simpl=msg-a%3Ar-70661 012 .. .   5/5
CivilCivil Action                                                 HENRY COUNTY MAGISTRATE COURT
No: 2019-587CD                                                    ONE JUDICIAL CENTER SUITE 260, MCDONOUGH,GA
                                                                  30253
                                                                  (770) 288-7700

Attorney or Plaintiff's Name & Address:                           FEDERAL NATIONAL MORTGAGE ASSOCIATIOl\
WALLACH, GREGORY A                                 :
                                                                        Plaintiff
FIFTEEN PIEDMONT CENTER
                                                                     VS
3575 PIEDMONT ROAD, NE SUITE 500
                                                                  BARGE SONYA M,
ATLANTA GA 30305­
                                                                  BARGE JR W SOLOMON,
WORK: (404) 994-7610
                                                                  ALL OTHER OCCUPANTS
                                                                        Defendant
Name and Address of Party to be Served:
ALL OTHER OCCUPANTS
1484 GRANBY LANE
LOCUST GROVE GA 30248­

                                               SHERIFF'S ENTRY OF SERVICE
  --J
  «z
  oVl    [J I have this day served the defendant_ _ _ _ _ _ _ _ _ _ _ _ _ _ personally with a copy
  a:     ofthe within action and summons.
  u.J
  0..


         [J I have this day served the defendant_ _ _ _ _ _ _ _ _ _ _ _ _ _ by leaving a copy of
  VI     the action and summons at his most notorious place of abode in this County.
  :::J
  cr     Delivered same into hands of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ described as follows:
  oI­    age, about _ _ years; weight, about          pounds; height, about __feet and _ _inches, domiciled at
  o      the residence of the defendant.
  Z

 :z:     [J Served the defendant                                         , a corporation by leaving
 o                                 -----------------~

 ~
 aQ.
         a copy of the within action and summons with
         and place of doing business of said Corporation in this County.
                                                                               in charge of the office

 n:
 a
 u
              I have this day served the above affidavit and summons on the defendant(s) by posting a copy ofthe
          arne to the door of the premises designated in said affidavit, and on the same day of such posting by
         depositing a true copy of same in the United States Mail, First Class, in an envelope properly addressed to
         the defendant(s) to answer said summons at the place state<l in the summons.

         [J Diligent search made and defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ not to be found
         in the jurisdiction of this Court .
 ....z
 w
 l!)
 ::::;   The defendant is required to appear before the Court for a hearing on the             day of
 o                                           , 20             at the hour and place stated in the summons.



                                           ,20/«             ~//
                                               - / ; ~4?-= 79'7
                                          Deputy

                                             NOTICE AND SUMMONS
To DEFENDANT:
Pursuant to law, YOU ARE REQUIRED TO FILE OR PRESENT AN ANSWER TO THIS DISPOSSESSORY WITHIN SEVEN (7)
DAYS AFTER SERVICE OF THIS DISPOSSESSORY UPON YOU . YOUR ANSWER, LEGAL OR EQUITABLE DEFENSE OF
COUNTER-CLAIM TO THIS DISPOSSESSORY PROCEEDING MAY BE FILED IN WRITING OR MAY BE GIVEN ORALLY TO
THE CHIEF OR PRESIDING MAGISTRATE DURING REGULAR COURT HOURS. IF YOU DO NOT ANSWER, JUDGMENT BY
DEFAULTIWRIT OF POSSESSION WILL BE ENTERED AGAINST YOU. If the day of answering fails on Saturday, Sunday, or a
legal holiday, such time continue thr ugh the next working day of the court. The last day for answering or vacating premises will
be the      C4         day of    t: "'-    y-,'"         ,20      I   r
                                                                      or before the 7th day after service of this Affidavit and
Summons.
CivilCivil Action                                                  HENRY COUNTY MAGISTRATE COURT
No: 2019-587CD                                                     ONE JUDICIAL CENTER SUITE 260, MCDONOUGH,GA
                                                                   30253
                                                                   (770) 288-7700

Attorney or Plaintifrs Name & Address:                             FEDERAL NATIONAL MORTGAGE ASSOCIATION
WALLACH, GREGORY A
                                                                            Plaintiff
FIFTEEN PIEDMONT CENTER
3575 PIEDMONT ROAD, NE SUITE 500
                                                                       VS
                                                                   BARGE SONY A M,
ATLANTA GA 30305­
                                                                   BARGE JR W SOLOMON,
WORK: (404) 994-7610
                                                                   ALL OTHER OCCUPANTS
                                                                         Defendant
Name and Address of Party to be Served:
BARGE JR, W SOLOMON
1484 GRANBY LANE
LOCUST GROVE GA 30248­

                                               SHERIFF'S ENTRY OF SERVICE
  -'
  «
  z       C I have this day served the defendant'-_ _ _ _ _ _ _ __ _ _ _ _ _ personally with a copy
  a
  lQ
  UJ      of the within action and summons.
  <>.


          C I have this day served the defendant,_ __ _ _ _ _ _ _ _ _ __ __ by leaving a copy of
  Vl      the action and summons at his most notorious place of abode in this County.
  :::>    Delivered same into hands of_ _ _ _ _ _ _ _ _ _ _ _ _ _--::-_---: described as follows:
  ii:
  of­     age, about _ _ years; weight, about          pounds; height, about __feet and _ _inches, domiciled at
  Z
   o      the residence of the defendant.

 o
  z       C Served the defendant'--_ _ _ _ _ _ _ _ _ _ __ __ _ _ _, a corporation by leaving
  ~       a copy of the within action and summons with
          and place of doing business of said Corporation in this County.
                                                                          in charge of the office

 &
 o<.)
               I have this day served the above affidavit and summons on the defendant(s) by posting a copy ofthe
           ame to the door of the premises designated in said affidavit, and on the same day of such posting by
          depositing a true copy of same in the United States Mail, First Class, in an envelope properly addressed to
          the defendant(s) to answer said summons at the place stated in the summons.

          C    Diligent search made and defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ not to be found
          in the jurisdiction of this Court.
  0­
  Z
  w
  l!l
  ::;     The defendant is required to appear before the Court for a hearing on the             day of
  Ci                                          , 20             at the hour and place stated in the summons.



This     Yo   day of   -::r-~               ,20lJ'          ~
                                                     ~                           797
                                           Deputy

                                              NOTICE AND SUMMONS
To DEFENDANT:
Pursuant to law, YOU ARE REQUIRED TO FILE OR PRESENT AN ANSWER TO THIS DISPOSSESSORY WITHIN SEVEN (7)
DAYS AFTER SERVICE OF THIS DISPOSSESSORY UPON YOU. YOUR ANSWER, LEGAL OR EQUITABLE DEFENSE OF
COUNTER-CLAIM TO THIS DISPOSSESSORY PROCEEDING MAY BE FILED IN WRITING OR MAY BE GIVEN ORALLY TO
THE CHIEF OR PRESIDING MAGISTRATE DURING REGULAR COURT HOURS. IF YOU DO NOT ANSWER, JUDGMENT BY
DEFAULTIWRIT OF POSSESSION WILL BE ENTERED AGAINST YOU. If the day of answering fails on Saturday, Sunday, or a
legal holiday, such time continues through the next working day of the court. The last day for answering or vacating premises will
be the       ~         day of    fi;? b ,.v~              , 20   J.L   or before the 7th day after service of this Affidavit and
Summons.

                                                     .<- ~-u- <797
    -       -     -    -     -   -    '-    -    ---- -          ~.~~:::::::==:::;:::



                SHERIFF'S ENTRY OF SERVICE                                                SC-85-2                                          CLYOE CASTI.EBEAAY CO.. COVINGTON. Gil 30015

                                                                                                       Superior Court                 D          Magistrate Court                   D
                                                                                                       State Court                    o          Probate Court                      D
                                                                                                       Juvenile Court                 D
                                                                                                                                          Henry
                                                                                                       Georgia, _ _ _ _ _ _ _ _ _ _ _ _ COUNTY
                                                                  nat service. please s                d mail···        Fednal N       e.iUS aali

                                                                                                                                  a
                Attorney's Address
                                                 Aldlidgeo Pite do Eviction Departmeat
                                                 15 Piedmont Center                                                                                                        Plaintiff
                                                 3575 Piedmont Road NE, SUite 500
                                                 Atlanta. GA 30305                                                                Sonya      aile md WSolomon B                   t Jr
                                                 (404 994-7173                                                                    And..A.ll OIhm

                N arne and Address of Party to be Served_

                                                                   and W Solomon Barge IT
                                                                                                                                                                        Defendant


                                                 Locust Gr e. GA. ]0248

                                                                                                                                                                        Garnishee
                                                                         SHERIFF'S ENTRY OF SERVICE

...J
~               I have this day served the defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ personally with a copy
@       0       of the within action and summons,
II:
w
Q..


                I have this day served the defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ by leaving a
en              copy of the action and summons at his most notorious place of abode in this County.
o=>
a:      0       Delivered same into hands of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ described as follows:
~               age, about _ _ _ _ _ years; weight _ _ _ _ _ pounds; height, about               _ -=-___ feet and _ _ _ _ _ inches, domiciled at the residence of
o
z
                defendant.


z
o               Served the defendant _ _ _ _--'-_ _ _ _ _ _ _ _ _ _ _ _..:......_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ a corporation
~               by leaving a copy of the within action and summons with _ _ _ _ _ _ _ _ _ _ _ _ _-:---::--::_--=-_....-_ _ _ _ _ _ _ _ _ _ _ __
~ 0
Q..             in charge of the office and place of doing business of said Corporation in this County.
II:
oU

                I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the door of the premises designated in said
                affidavit, and on the same day of such posting by depositing a true copy of same in the United States Mail, First Class in an envelope properly addressed to the
                defendant(s) at the address shown in said summons, with adequate postage affixed thereon containing notice to the defendant(s) to answer said summons at the
                place stated in the summons.



I­
en              Diligent search made and defendant _ _ _ _ _ _ _ _ _ _ _ _ _ _"-,-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~---
~ 0             not to be found in the jurisdiction of this Court.
o
z

                This   l? day of     -;    ~c~                 ,20     I7

                                                                                                                                                                           DEPUTY



                SHERIFF DOCKET_ _ _ _ PAGE _ __


                                                                WHITE-CLERK   CAHAAY-PLAIHT1FF   PfNK-OEFEHDANT
